Citation Nr: 1215739	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an anxiety disorder, to include as secondary to service-connected asbestosis.

2. Entitlement to service connection for an allergy disorder, claimed as hoarseness, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1951 to February 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an anxiety disorder and symptoms of hoarseness, both as secondary to his service-connected asbestosis.  For the reasons discussed below, additional development is required prior to adjudication of these claims on the merits.  

The Veteran was provided a VA psychiatric examination in September 2007 to address symptoms of anxiety.  Following a review of the claims file and clinical examination, the VA examiner found no "significant diagnosis" is applicable.  However, as the VA examiner also stated that "[p]erhaps one could make a case for a mild anxiety disorder," the Board finds the VA examination is inadequate, as it is unclear whether the Veteran currently suffers from a diagnosable anxiety disorder, regardless of its effect on the Veteran's daily life.

With respect to hoarseness, the Veteran was also provided a VA examination to address this condition in September 2007.  Following an examination of the Veteran and review of the claims file, the VA examiner opined that the Veteran's symptoms of hoarseness are due to allergens and history of tobacco use and "unrelated" to asbestosis.  However, the VA examiner failed to specifically provide the opinions required for a secondary service connection claim, namely, whether the Veteran's allergy condition is proximately due to or has been aggravated by his service-connected asbestosis.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  As such, the Veteran must be provided new VA examinations to determine whether he suffers from an anxiety disorder and whether any such disorder and/or an allergy condition is proximately due to or aggravated by his service-connected asbestosis.  

As a final note, the Veteran perfected an appeal of the initial evaluation assigned to his service-connected asbestosis.  See July 2007 Decision Review Officer Conference Report (accepted in lieu of a substantive appeal).  In an October 2008 rating decision, the RO found clear and unmistakable error in the initial assignment of a 30 percent evaluation, and an April 2009 rating decision effectuated the reduction, effective July 1, 2009.  No further action has been taken on the Veteran's appeal of the initial evaluation.  However, as it is currently unclear whether this issue is still on appeal, the AOJ should clarify this issue on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Clarify whether the Veteran's appeal of the initial evaluation assigned to service-connected asbestosis remains active.  If so, all appropriate procedures should be followed to advance the Veteran's appeal.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current anxiety disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should render a current psychiatric diagnosis.  If a current disorder is diagnosed, the examiner should also address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current anxiety disorder is proximately due (caused by) to the Veteran's asbestosis?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current anxiety disorder has been aggravated beyond its normal progression by the Veteran's asbestosis? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current allergy condition resulting in symptoms of hoarseness.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is requested to provide a current diagnosis and address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current allergy disorder is proximately due (caused by) to the Veteran's asbestosis?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current allergy disorder has been aggravated beyond its normal progression by the Veteran's asbestosis? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



